BiG BO OOSAITERBEM Becuinen's?” Filed 0717741" paged ofS °

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Qedlewex fp
SECURITIES AND EXCHANGE i (a
COMMISSION,
ECF CASE
Plaintiff,
18 Civ. 942 (JGK)
¥.

NICHOLAS J. GENOVESE,

WILLOW CREEK INVESTMENTS, LP, and

WILLOW CREEK ADVISERS, LLC,
Defendants.

Seem” Nema” “nme” “me” “nee” Ngee’ Seer” “emma” “nme” “nee” Seer” Se” ee

 

The Securities and Exchange Commission (“SEC”) having filed a Complaint and
Defendants Nicholas Genovese (“Genovese”), Willow Creek Investments, LP (“Willow Creek
Fund”) and Willow Creek Advisers, LLC (the “Willow Creek’’}(collectively the “Defendants”
and “Willow Creek Entities”) having entered a general appearance; and the Court, on July 14,
2021, having granted the SEC’s motions for summary judgement against each of the
Defendants, and default judgements against the Willow Creek Entities as reflected in the
Court’s decision dated July 14, 2021 (Dkt. 86).

1.

IT iS HEREBY ORDERED, ADSUDGED, AND DECREED that Defendants Genovese
and Willow Creek Fund are permanently restrained and enjoined from violating, directly or
indirectly, Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15
ULS.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any
means or instrumentality of interstate commerce, or of the mails, or of any facility of any

national securities exchange, in connection with the purchase or sale of any security:

 
Se TAB AROS IER BEM GoSimeR'S? Filed OPH TAF" Pages 6 ©

(a) to employ any device, scheme, or artifice to defraud;

(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

I.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendants Genovese and Willow Creek Fund are permanently restrained and enjoined from
violating Section 17(a) of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. 3 77q(a)]
in the offer or sale of any security by the use of any means or instruments of transportation or
communication in interstate commerce or by use of the mails, directly or indirectly:

(a) to employ any device, scheme, or artifice to defraud;

(b) to obtain money or property by means of any untrue statement of a material fact

or any omission of a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading;

or

 
CASE EW RRRISIGIEBEM BOSURGHE? HePOPHI Me" Pees des >

(c} to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

Hl.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendants Genovese and Willow Creek are permanently restrained and enjoined from
violating Sections 206(1), 206(2) and 206(4) of the Investment Advisers Act of 1940 (“Advisers
Act”) [15 U.S.C. §§ 80b-6(1), 80b-6(2) and 80b-6(4)] and Rule 206(4)-8 [17 C.F.R. §
275.206(4)-8], by, directly or indirectly, use of the mails or any means or instrumentality of
interstate commerce:

(a) to employ any device, scheme, or artifice to defraud any client or
prospective client;

(b) to engage in any transaction, practice, or course of business which
operates as a fraud or deceit upon any client or prospective client; or

(c) to engage in any act, practice, or course of business which is fraudulent,
deceptive, or manipulative.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’

 
CSS THEN ROSAS IER BEM BEGINS? Fea OTE" Pagea oi °

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

IV.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant Genovese
shall pay a civil penalty in the amount of $1 million to the Securities and Exchange
Commission pursuant to Section 20(d)(2)(C) of the Securities Act [15 U.S.C. § 77t(M(2)(C)],
Section 21(d)(3)(B)(iti) of the Exchange Act [15 U.S.C. § 78u(d)(3)(B)Gii)], and Section
209(e)(2)(c) under the Advisers Act [ 15 U.S.C. § 80b-9(¢)(2)(c)].

Defendant Genovese shall satisfy the obligation to pay a civil penalty ordered pursuant
to this paragraph by paying the amount ordered to the Securities and Exchange Commission
within 14 days after entry of this Final Judgment.

Defendant Genovese may transmit payment electronically to the Commission, which
will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be
made directly from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm. Defendant Genovese may also pay by certified
check, bank cashier’s check, or United States postal money order payable to the Securities and
Exchange Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Nicholas J. Genovese as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

 
BSe EW ROAR BEM BSS? FiceFOTATIE* Pages af °

Defendant Genovese shall simultaneously transmit photocopies of evidence of payment
and case identifying information to the Commission’s counsel in this action. By making this
payment, Defendant Genovese relinquishes all legal and equitable right, title, and interest in
such funds and no part of the funds shall be returned to Defendant Genovese. The Commission
shall send the funds paid pursuant to this Final Judgment to the United States Treasury.

V.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Judgment

SO ORDERED.
frucsert 4, geo)

Dated: Faly—+2621

New York, New York

o

De Cl tte
UNITED STATES DISTRICT JUDGE

 

 
